Case: 12-60462       Document: 00512218768         Page: 1     Date Filed: 04/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 24, 2013
                                     No. 12-60462
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DARDAN SHOSHI,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 017 740


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Dardan Shoshi, a native and citizen of Serbia and Montenegro, petitions
this court for review of an order from the Board of Immigration Appeals (BIA)
vacating the immigration judge’s grant of his application for asylum and
ordering his removal. In his application seeking asylum or withholding of
removal, he asserted that his family was verbally threatened by ethnic
Albanians multiple times because his father had worked with the Serbians for
25 years and that, after he left Kosovo, ethnic Albanians shot at his father and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60462       Document: 00512218768    Page: 2    Date Filed: 04/24/2013

                                  No. 12-60462

uncle on one occasion and kidnapped his father and uncle for several days on
three other occasions.
      Shoshi argues that, based upon the persecution of his family members, he
has established a well-founded fear of future persecution. He may not rely solely
upon the treatment of his family members to support his asylum claim. See Arif
v. Mukasey, 509 F.3d 677, 681 n.15 (5th Cir. 2007).                Moreover, the
reasonableness of Shoshi’s fears of future persecution is diminished because
Shoshi’s family members continue to live unharmed in Kosovo. See Eduard v.
Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004). He has therefore failed to show that
“the evidence he presented was so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution.” Jukic v. INS, 40 F.3d 747, 749 (5th
Cir. 1994). As Shoshi failed to satisfy the asylum standard, he cannot meet the
more stringent standard for withholding of removal. See Eduard, 379 F.3d at
186 n.2.
      His petition for review is DENIED.




                                         2